DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim 27 recite the limitation “means for providing at least two audible and/or tactile responses during movement of the cover portion of the lid toward a closed position covering the valve” but does not associate any structure that performs the “providing at least two audible and/or tactile responses”. In accordance to 35 U.S.C. 112, sixth paragraph, the “means” will be limited to the disclosure found in paragraph 46 in its entirety which at least recites “sliding movement” of a rearward portion of the stopper, and “further movement” of the cover towards its closed position, or equivalents thereof. 
Claim 28 recite the limitation “means for blocking shifting of the valve from the closed position to the open position when the cover portion is in a closed position covering the valve” but does not associate any structure that performs the “blocking shifting of the valve. In accordance to 35 U.S.C. 112, sixth paragraph, the “means” will be limited to the disclosure found in paragraph 43 in its entirety which at least recites “stopper 48 projecting from an interior surface 50 of the lid”, and paragraph 45 in its entirety which at least recites “stopper 148 can be a hollow, cylindrical projection, as illustrated in Figs. 19 and 20” or equivalents thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-25, 27, 29-31, and 33-35,  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lohrman et al. (US 5,632,420- cited in IDS in parent applications) in view of Abraham et al (US 20050106305- cited in IDS in parent applications), and Saggin (WO 2007144333- cited in IDS in parent applications).
Regarding Claims 14, 29, and 35, Lohrman discloses a container for dispensing multiple doses of a liquid beverage concentrate comprising: a container body having a closed bottom end (lower portion of Fig. 1) which acts as a secure base for the container to rest on; that is, the container bottom is capable of functioning as a “secure base” which the container “rest upon” by being inserted into a support or pocket since 
a lid including a base portion (overcap 14) and hinged cover portion (lid 72), an underside of the base portion having a depending skirt (cylindrical sleeve 50) attached to the neck of the container body (Fig. 9) attached to the neck of the container body with a snap fit (Col. 4, Ln. 1-3) the depending skirt and the neck of the container body being configured to limit rotational movement of the lid relative to the container body (limited by the shape of the oval shape of the overcap), the base portion of the lid having a spout defining an exit path aligned with the outlet opening of the container body and through which the concentrated liquid can be dispensed (20, Fig. 4); 
a flexible plate valve (16) supported by the spout of the base portion of the lid and disposed in the exit path (opening 24), the valve movable from a closed position, whereby flow of concentrated liquid through the exit path is substantially blocked when the sidewall of the container body is unsqueezed, to an open position (Col. 1, Ln. 10-17), whereby the concentrated liquid from the interior of the container body can be dispensed through the valve in a jet when the front and rear walls of the sidewall of the 
Abraham is relied on to teach a flavored liquid beverage concentrate comprising: about 80% by weight water (paragraph 129), acid (paragraph 139), the buffer selected from the group consisting of a sodium salt of an acid (i.e. 0.500%(w/v) sodium citrate, paragraph 299), flavoring (i.e. spice flavors, paragraph 138), and the acid and the buffer ratio in amounts to provide a weight ratio of acid to buffer of at least 1:1 (2.400% wt/vol citric acid vs 0.500% wt/vol sodium citrate, paragraph 299). Abraham also teaches that a pH of beverage syrup can be controlled by addition of acids and typically ranges between 2.5 to 5 (paragraph 139) which is construed to overlap with “about 2.4”. 
Since both Lohrman and Abraham discloses a container for dispensing viscous liquid foodstuff, it would have been obvious to one of ordinary skill in the art to utilize the container of Lohrman to dispense the beverage concentrate of Abraham, especially since Abraham is directed to beverage syrups (see paragraph 10). 
As to the limitation regarding the viscosity of the liquid beverage concentrate” (also required by Claim 29), Abraham teaches beverage concentrates in a form of syrup having varying water contents (i.e. 80%, 85%, 90%, or 95%, paragraph 129), but is silent to the viscosity of the beverage concentrate. 
Saggin is relied on to teach a liquid beverage concentrate (page 2 lines 28-32) that forms a beverage when diluted with water. Saggin also teaches that it is conventional to have concentrates with viscosities between 15 to 100 cP (seen as mPa·S) for being pumped using conventional dispenser equipment and to provide easy mixing at cold or ambient temperature (page 7 line 27-page 8 line 14). 
Therefore, since Saggin is also directed to a liquid beverage concentrate and Abraham teaches different water contents that would affect the viscosity of the beverage, it would have been obvious to one having ordinary skill in the art to modify the viscosity to the overlapping claimed range to facilitate the pumping from conventional dispensers and also the dilution at cold or ambient temperatures. 
Regarding Claims 15-16, Abraham further teaches wherein the acid and buffer are included in a ratio of about 10:1 (see 0.200 vs 0.020 in Table 18). 
Regarding Claim 17, Abraham further teaches wherein the flavored liquid beverage concentrate further comprises a sweetener (paragraphs 11). 
Regarding Claim 18, Abraham further teaches wherein the sweetener comprises monatin (paragraph 11). 
Regarding Claim 19, Abraham further teaches wherein the flavored liquid beverage further comprises a color (colorants, paragraph 42). 
Regarding Claim 20, Abraham further teaches wherein the concentrated liquid further comprises caffeine (paragraph 11). 
Regarding Claims 21, Abraham further teaches wherein the acid of the concentrated liquid comprises citric acid and malic acid (paragraph 139).  
Regarding Claim 22, Abraham further teaches wherein the buffer comprises sodium citrate (paragraph 299). 
Regarding Claim 23
Regarding Claim 24, Lohrman further teaches wherein the lid has a cover portion movable for selectively covering the valve (lid 72).
Regarding Claim 25, Lohrman further teaches wherein a base portion of the lid has an exterior skirt (sidewall part 28) with a smooth transition to the sidewall of the container body below a shoulder (30) (see Fig. 1 and 9).
Regarding Claim 27, Lohrman further teaches wherein the lid is capable of providing at least two audible and/or tactile responses during movement of the cover portion of the lid toward a closed position covering the valve (see where top 78’ snap fits into lugs 88’); that is, there is a reasonable expectation that the container of Lohrman is provides two audible responses: one when the lid is closed and hits lug 88, and one when the top 78 is press-fit into lug 88 as shown in the phantom outline of 78’ in Fig 17. 
Regarding Claim 30, Abraham further teaches wherein the flavoring comprises propylene glycol (paragraph 138).
Regarding Claim 31, Lohrman further teaches wherein the valve has intersecting slits forming triangular flaps (Fig. 6), the flaps valve movable from a concave, closed position, whereby flow of concentrated liquid exit through the past is substantially blocked when the sidewall of the container is unsqueezed, to a convex, open position, whereby the concentrated liquid from the interior of the container body can be dispensed through the valve in the jet when the front and rear walls of the sidewall of the container body are squeezed (Col. 1, Ln. 53-56). 
Regarding Claim 33, the combination is silent to the particular quantity of concentrate held within the container. However, Abraham, which was relied on to teach the composition of the concentrates, discloses that 1 ounce of the beverage concentrate 
Regarding Claim 34, Lohrman further teaches wherein the spout projects from the base portion of the lid (20, Fig. 4). 

Claims 26, 28, 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination applied to claims 14 and 25, further in view of Serrano et al. (US 2005/0242095 -cited in IDS in parent applications). 
Regarding Claim 26
Regarding Claim 28, Lohrman further teaches wherein the cover portion of the lid has means (boss 76) for blocking shifting of the valve from the closed position to the open position when the cover portion is in a closed position covering the valve.
Regarding Claim 32, Lohrman is silent to wherein the lid is generally dome-shaped. Serrano further teaches wherein the cover portion of the lid is generally dome-shaped. Since both Lohrman and Serrano are directed to dispensing containers having a dispensing valve, it would have been obvious to one of ordinary skill in the art to modify the orientation and shape of the container based on design choice (MPEP 2144.04.I). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-16, 20, 24-31, 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29 of U.S. Patent No. 8603557 in view of Lohrman (US 5,632,420). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claims 14, 15, 16, 29, 34, 35 are disclosed by Patented Claim 1. The claims differ in that Claim 14, 35 recites “a hinged cover portion, an underside of the base 
Therefore, since Lohrman is also directed to a container for dispensing viscous liquid, it would have been obvious to one of ordinary skill in the art to utilize similar container assembly to sufficiently store and dispense similar types of liquids. 
Lohrman is also relied on to teach the limitations of Claim 31 by disclosing wherein the valve has intersecting slits forming triangular flaps (Fig. 6), the flaps valve movable from a concave, closed position, whereby flow of concentrated liquid exit 
Claims 20, 24, 25, 26, 27, 28, 30, 33 are disclosed by Patented Claims 13, 2, 3, 4, 5, 6, 14, 12, respectively. 

Claims 17-19, 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8603557 as applied to Claim 14 and 31, further in view of Abraham (US 2005/0106305). 
Regarding Claims 17-18, Patented Claim 1 is silent to comprising a sweetener. As applied in the prior art rejection, Abraham is relied on to teach known liquid beverage concentrates having the claimed compositions. Abraham further teaches comprising monatin as a sweetener, Therefore, it would have been obvious to use conventional sweeteners used in similar liquid beverage concentrates. 
Regarding Claim 19, as similarly applied above, Abraham is further relied on to teach comprising a color (colorant, paragraph 42). 
Regarding Claims 21-23, Patented Claim 1 is silent to specifically reciting wherein the acid comprises one of citric acid and malic acid, and wherein the buffer comprises one of potassium citrate and sodium citrate. However, as similarly applied in the prior art rejections, Abraham is relied on to teach a beverage concentrate comprising both citric acid and sodium citrate (see paragraph 119). Therefore, it would . 

Claim 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8603557 as applied above, further in view of Serrano et al. (US 2005/0242095). 
Regarding Claim 32, Patented Claim 1 is silent to specifically reciting wherein the lid is generally dome-shaped. Serrano is relied on to teach a dispensing container having a lid portion having an exterior portion (20, Fig. 1) that is dome-shaped. Therefore, to modify the shape to have a cover portion with a smooth transition to the exterior skirt would have been obvious to one of ordinary skill in the art based on design choice.

Claim 14-16, 20-31, 34, 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 12-14 of copending Application No. 16/690713 (reference application) in view of Lohrman (US 5,632,420). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claims 14, 15, 16, 29, 34, 35 are disclosed by copending claim 1. The claims differ in that Claim 14, 25 and 31 recites “a hinged cover portion, an underside of the base portion having a depending skirt attached to the neck of the container with a snap-fit, the depending skirt and the neck of the container being configured to limit rotational movement of the lid relative to the container body, the base portion of the lid having a 
Therefore, since Lohrman is also directed to a container for dispensing viscous liquid, it would have been obvious to one of ordinary skill in the art to utilize similar container assembly to sufficiently store and dispense similar types of liquids. 
Lohrman is also relied on to teach the limitations of Claim 31 by disclosing wherein the valve has intersecting slits forming triangular flaps (Fig. 6), the flaps valve movable from a concave, closed position, whereby flow of concentrated liquid exit through the past is substantially blocked when the sidewall of the container is unsqueezed, to a convex, open position, whereby the concentrated liquid from the interior of the container body can be dispensed through the valve in the jet when the front and rear walls of the sidewall of the container body are squeezed (Col. 1, Ln. 53-56).
Claims 20, 24, 25, 26, 27, 28, 30 are disclosed by copending Claim 12, 2, 3, 4, 5, 6, 13,  respectively. 
Claims 21-23 are disclosed by copending claim 14.

Claims 17-19, and 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16/690713 (reference application) as applied above, further in view of Abraham (US 2005/0106305). 

Regarding Claims 17-18, the copending claims are silent to comprising a sweetener. As applied in the prior art rejection, Abraham is relied on to teach known liquid beverage concentrates having the claimed compositions. Abraham further teaches comprising monatin as a sweetener, Therefore, it would have been obvious to use conventional sweeteners used in similar liquid beverage concentrates. 
Regarding Claim 19, as similarly applied above, Abraham is further relied on to teach comprising a color (colorant, paragraph 42). 
Regarding Claim 33, the copending claims are silent to the particular quantity of concentrate held within the container. Abraham, which was relied on in the prior art rejection to teach the composition of the concentrates, discloses that 1 ounce of the beverage concentrate is used to mix with water to produce the final beverage (paragraph 313). It would have been obvious to one of ordinary skill in the art to provide magnitudes of 1oz. servings within a container based on the desired amount of servings. 

Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16/690713 (reference application) as applied above, further in view of Serrano et al. (US 2005/0242095). 
Regarding Claim 32, Patented Claim 1 is silent to specifically reciting wherein the lid is generally dome-shaped. Serrano is relied on to teach a dispensing container having a lid portion having an exterior portion (20, Fig. 1) that is dome-shaped. Therefore, to modify the shape to have a cover portion with a smooth transition to the exterior skirt would have been obvious to one of ordinary skill in the art based on design choice.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 14-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 12-23 of copending Application No. 17/027,938 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claims 14, 15, 16, 34, and 35 are disclosed by copending Claim 14. 
Claims 20, 24, 25, 26, 27, 28, 29, 30, 31, 32, are disclosed by copending Claims 21, 15, 16, 17, 18, 19, 20, 22, 24, 37, respectively. 
Claims 21-23 are disclosed by copending claim 34. 

Claims 17-19, and 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 17/027,938 (reference application) as applied above, further in view of Abraham (US 2005/0106305). 

Regarding Claims 17-18, the copending claims are silent to comprising a sweetener. As applied in the prior art rejection, Abraham is relied on to teach known liquid beverage concentrates having the claimed compositions. Abraham further teaches comprising monatin as a sweetener, Therefore, it would have been obvious to use conventional sweeteners used in similar liquid beverage concentrates. 
Regarding Claim 19, as similarly applied above, Abraham is further relied on to teach comprising a color (colorant, paragraph 42). 
Regarding Claim 33, the copending claims are silent to the particular quantity of concentrate held within the container. Abraham, which was relied on in the prior art rejection to teach the composition of the concentrates, discloses that 1 ounce of the beverage concentrate is used to mix with water to produce the final beverage (paragraph 313). It would have been obvious to one of ordinary skill in the art to provide magnitudes of 1oz. servings within a container based on the desired amount of servings. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






 
/VIREN A THAKUR/Primary Examiner, Art Unit 1792